Citation Nr: 0126230	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  93-06 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Andrew W. Green, Attorney


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran had active service from August 11, 1919, to March 
20, 1920, from April 25, 1923, to April 24, 1926, and from 
May 21, 1927, to May 20, 1930.  The nature of any service 
prior to November 20, 1918 is the subject of this decision.  
The veteran died in November 1968; the appellant is his 
widow.  

At the time of his death, service connection was in effect 
for malaria, rated as noncompensably disabling.  

The appellant's claim for death pension benefits was denied 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, in April 1978, August 1980 and 
March 1987 on the basis that the veteran had not served in 
the Armed Forces of the United States during a period of war.  
She did not appeal those determinations and the decisions 
became final.  In a June 1991 decision, the Board of 
Veterans' Appeals (Board) determined that new and material 
evidence had not been submitted to reopen the claim.

The present appeal was initially before the Board on appeal 
from a September 1992 rating action by which the RO 
determined that new and material evidence had not been 
submitted to reopen the claim and death pension benefits were 
again denied.

The Board remanded the case in March 1995.  In a March 1996 
decision, the Board denied the appellant's claim and she 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (hereinafter, the Court).  By a Memorandum 
Decision in September 1997, the Court vacated the March 1996 
decision and remanded the case to the Board for further 
development.  In April 1998, the Board remanded the case 
pursuant to the Court's order.

In a February 1999 decision, the Board determined that new 
and material evidence had been submitted to reopen the 
appellant's claim, but denied entitlement to nonservice-
connected death pension benefits.  The appellant again filed 
a timely appeal to the Court.  In an August 2000 Order, the 
Court vacated the February 1999 Board decision and remanded 
the issue for further development consistent with the Order.

The Board remanded the case to the RO again in December 2000.  
At that time, the Board pointed out that its February 1999 
decision held that the appellant had presented new and 
material evidence to reopen the claim of entitlement to 
nonservice-connected death pension benefits.  Neither the 
appellant, her representative, VA General Counsel nor the 
Court disputed this preliminary determination.  While the 
Court vacated the Board's February 1999 decision, the facts 
still support a reopening of the claim for the reasons and 
bases stated in February 1999.  38 U.S.C.A. § 5108 (West 
1991).  As a result, the Board has styled the issue on appeal 
as noted on the title page.


FINDING OF FACT

The veteran had less than 90 days of active wartime service.


CONCLUSION OF LAW

The veteran's service does not constitute active military 
service for purposes of basic eligibility to VA nonservice-
connected pension benefits.  38 U.S.C.A. §§ 101, 107, 1521, 
1541, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.6, 
3.8, 3.203 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that she is entitled to nonservice-
connected death pension benefits on the basis of the 
veteran's military service.  The surviving spouse of a 
veteran who served for ninety days or more during a period of 
war; or had active service during a period of war and was 
discharged or released by reason of disability determined to 
be service connected; or had a service-connected disability 
that would have justified a discharge for disability, as 
shown by official discharge records, is entitled to death 
pension benefits.  38 U.S.C.A. § 1521(j).  

The term "veteran" is defined as a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  Active military service 
includes active duty, meaning full-time duty in the US Armed 
Forces.  38 C.F.R. § 3.6.  "Armed Forces" means the United 
States Army, Navy, Marine Corps, Air Force, or Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1. 

Service in the Philippine Scouts, with certain exceptions, is 
included for pension, compensation, dependency and indemnity 
compensation, and burial allowance.  38 C.F.R. § 3.8.  

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with Armed Forces of United States, the period of 
active service will be from the date certified by the Armed 
Forces as the date of enlistment or date of report for active 
duty whichever is later to date of release from active duty, 
discharge, death, RO in the case of a member of the 
Philippine Commonwealth Army June 30, 1946, whichever was 
earlier.  38 C.F.R. § 3.9 (2001).  A veteran's surviving 
spouse meets the requirements for a nonservice-connected 
pension if the veteran served in the active military service 
for a period of ninety consecutive days or more and such 
period began or ended during a period of war.  38 U.S.C.A. 
§ 1541.  

As applicable to this case, World War I is defined as the 
period beginning on April 6, 1917, and ending on November 11, 
1918.  38 U.S.C.A. § 101(7); 38 C.F.R. § 3.2(c) (2001).  

In vacating the February 1999 Board decision, the Court noted 
that the sole dispositive question is whether the veteran had 
active service any time from April 6, 1917, to November 11, 
1918.  The Court found error in the failure of VA to 
definitively reconcile conflicting information received from 
the National Personnel Records Center (NPRC) with regard to 
verifying the veteran's dates of service, and attempts by the 
RO and the Board to address those inconsistencies.  The Court 
also noted that this case is complicated by the fact that 
many records were destroyed by a fire at the NPRC in 1973.  
The Board remanded the case in December 2000 in order to 
obtain the necessary clarification.  

In January 2001, the RO forwarded a detailed memorandum, 
accompanied by the complete claims folder, to the Director, 
NPRC, requesting definitive verification of the dates of the 
veteran's military service and type of service performed.  As 
directed by the Board's remand, the NPRC was requested to 
identify all sources used in preparing the certification and 
reconcile, to the best of its ability, all conflicts in 
contradictory certifications.

In an April 2001 response, the NPRC provided definitive 
reconciliation of conflicting service information previously 
issued by the NPRC and verified the dates and types of 
military service performed by the veteran in the Armed Forces 
of the United States. 

Service records and auxiliary records held at the NPRC 
currently reflect that the veteran was mustered into Federal 
service with the United States Army (from the Philippine 
National Guard) on November 20, 1918; he was mustered out of 
Federal service with the United States Army on December 19, 
1918.  The NPRC further verified that the veteran enlisted in 
the Regular Army on August 11, 1919 and was honorably 
discharged on March 20, 1920.  The veteran was noted to have 
enlisted on April 25, 1923 and was discharged on April 24, 
1926; he also enlisted on May 21, 1927, and was discharged on 
May 20, 1930.  Evidence enclosed in support of that 
verification included copies of payroll records showing the 
veteran's name and dates of federal service.  

With regard to the components for military service performed 
by the veteran, the NPRC indicated that the proper components 
were those currently reported.  Components used in prior 
Certifications of Service issued from 1981 to 1999 were 
improper, per component guidelines used by the NPRC.  
Photostatted copies of enlistment records for this veteran, 
currently part of the claims folder, were also noted to 
support the fact that the proper component for his service 
subsequent to 1919 was "Regular Army." 

The NPRC further determined that there was no evidence in 
records located at the NPRC, or elsewhere, of any active 
service for an individual with this veteran's name, with or 
without a military service number, between April 16, 1917, 
and November 11, 1918.  "Alternate record sources currently 
available at NPRC, records in the claims folder and responses 
to prior requests for verification furnished to VA when the 
military service records were intact verify that [this 
veteran] was mustered into active federal service with the 
United States Army on November 20, 1918, after World War I 
had ended."  There was no evidence from any source at NPRC 
or elsewhere to indicate active service prior to that date.  

The NPRC identified the sources of data available at NPRC and 
elsewhere pertaining to the active military service of the 
veteran, who was noted to have been assigned a military 
service number on August 11, 1919.  Service information on 
some of those forms was verified from the veteran's actual 
military service records, prior to the 1973 fire, when those 
records were intact.  The NPRC included copies of responses 
dated in September 1941 and February 1953.  

Originals of medical treatment records and copies of some 
enlistment records were loaned by NPRC to the RO with the 
1941 and 1953 requests and those records were noted to be in 
the claims folder currently.  As such, technicians at the 
NPRC responding to requests for verification of service in 
1981 and later, "did not have access to those records.  
Reconstruction procedures at NPRC do not allow technicians to 
procure information from the [Manila RO]."

Auxiliary records maintained by the General Services 
Administration (GSA)/National Archives & Records 
Administration (NARA) were noted to include final pay 
vouchers and a VA Master Index.  The pay vouchers included a 
recently discovered voucher for the veteran which had been 
stored "by name only," as no service number appeared on the 
document.  The NPRC noted that the veteran had not yet been 
assigned a military service number at the time of his service 
in 1918.  

NPRC noted that the VA card index files include information 
which is especially helpful to technicians attempting to 
reconstruct service date lost in the 1973 fire.  A GSA 
correspondence technician, attempting to respond to the 
appellant's initial request for verification in May 1981, 
requested a search of the NPRC microfilm of the VA Index; 
however, the search results furnished to that technician by 
the GSA search section and subsequently filed in the 
reconstructed file for the veteran were incomplete and 
incorrect.  The GSA search response did not include the entry 
date "Nov 20, 1918," one of numerous dates shown on the 
veteran's VA Index card.  In its response to the RO's request 
for certification, the NPRC enclosed copies of the 1981 
extracted VA Index response and a copy of the actual VA Index 
card itself.  NPRC noted that this finding was relevant 
because the GSA search section's failure to furnish the "Nov 
20, 1918" service date from the VA Index card and the fact 
that the final pay voucher for the veteran's service in 1918 
was not identified in their own holdings, left NPRC with no 
"in house" source of data to answer important questions 
that were repeatedly presented by the RO and the appellant.  

Finally, the NPRC offered a reconciliation of contradictory 
GSA/NARA Certifications of Service and VA forms requesting 
the same.  With regard to GSA Certifications of Service dated 
in October 1981 and July 1992, it was noted that the October 
1981 Certification of Service was apparently based on 
information contained in a June 1980 letter from the RO to 
the appellant (which the appellant had submitted with her 
request) which noted that the veteran had enlisted on 
September 8, 1918.  The NPRC noted that the VA letter made no 
mention of the "certified" service being "active" military 
service.  The NPRC could find no justification for GSA 
issuing a Certification of Service based on the information 
in the 1980 VA letter.  In addition, it appears that the 
technician issuing the subsequent 1992 certification simply 
copied the information from the previous certification in the 
file, without making any further searches or attempts at 
reconstruction at that time.  

In reviewing a request for certification of service completed 
in July 1995, the NPRC noted that there was no indication in 
the record that the NARA technician preparing the response 
attempted to research the question of the date of 
federalization of the Philippine National Guard.  In 
addition, there was no indication that the technician 
comprehended the remarks on previous requests which clearly 
stated muster in and muster out dates for the veteran's World 
War service. 

With regard to a September 1998 response, the NPRC noted that 
the NARA technician failed to use the form endorsement blocks 
properly.  The technician's mark in the middle block would 
indicate to a regional office that the information noted was 
verified as correct.  Thus, no further corrections should be 
shown.  This technician, however, after checking the 
"verified correct" block, went on to offer corrections to 
the service data, "thus negating his prior response and the 
1918 service dates" for this veteran that he had just 
verified correct with his mark in the middle response block.  

The NPRC further noted that the NARA prepared four separate 
Certifications of Service for this veteran.  The 
certification pertinent to the case is one showing honorable 
active service "AUS (PS), Sep 8, 1918 to Dec 19, 1918."  
The NPRC points out, however, that all four of the 
certifications incorrectly state the veteran's name; they 
include a middle initial which is not reflected on any 
auxiliary records, service records at NPRC or in the VA 
claims folder.  The certifications also erroneously stated 
the component of military service incorrectly.  The veteran 
was not in the Army of the United States-PS.  

The NPRC stated that there are no documents in the veteran's 
reconstructed claims folder at NPRC or in other sources to 
support the conclusion that this veteran entered on active 
federal service on September 8, 1918.  One possible 
explanation for this inaccuracy is that this certification 
appears to have been based on information extracted and 
misinterpreted by NARA from remarks on a previous request 
included in the reconstructed file.  The September 1918 date 
is noted as the date the veteran enlisted in the Philippine 
National Guard.  Another possible explanation is that the 
NARA technician may have misinterpreted the information 
contained in the June 1980 RO letter that was on file in the 
reconstructed record at NPRC.  

As noted hereinabove, the sole question before the Board is 
whether the veteran had active service any time from April 6, 
1917, to November 11, 1918.  Based on the most recent 
response from NPRC, the answer is clearly no.  The veteran 
was mustered into Federal service with the United States Army 
(from the Philippine National Guard) on November 20, 1918.  
His service as a member of the National Guard before 
federalization on November 20, 1918, does not count as active 
service.  As the veteran does not have the requisite 90 days 
of wartime service, his surviving spouse does not qualify for 
a nonservice-connected death pension benefit.  

The Board also notes that the regulations pertaining to the 
Philippines provide that only service in the Regular 
Philippine Scouts or the Insular Force of the Navy is 
qualifying service for pension purposes.  Additionally, 
unlike members of the Regular Philippine Scouts, Philippine 
Commonwealth Army and recognized guerillas, there are no 
regulations or statutes, which provide for any benefits for 
members of the Philippine National Guard.  38 C.F.R. § 3.8.  

Finally, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Except as specifically noted, the new regulations 
are effective November 9, 2000.  

In this case, the appellant has been informed of the evidence 
necessary to substantiate her claim and provided an 
opportunity to submit such evidence.  In addition, in 
response to the questions posed by the RO following the 
Board's December 2000 remand, the NPRC prepared a detailed 
certification of the veteran's military service and, in doing 
so, addressed the conflicts and contradictory certifications 
of federal service that had been received in the past.  The 
NPRC explanation regarding the conflicting certifications 
included identification of the sources of information used 
and a discussion, with reference to procedures, of why the 
current certification is accurate.  As such, the Board finds 
that the RO complied with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998); Smith v. Gober, 14 Vet. App. 199 
(2000).  

In July 2001, the RO furnished the appellant's representative 
with copies of the NPRC April 2001 response.  The appellant 
has not identified any additional, relevant evidence that has 
not been requested or obtained.  Accordingly, the Board finds 
that the duty to assist has been fulfilled.  


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied. 



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

